Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2006

In Re:Thomas Gerrard
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1758




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re:Thomas Gerrard " (2006). 2006 Decisions. Paper 1075.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1075


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-45 (March 2006)                                             NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-1758
                                    ________________

                            IN RE: THOMAS J. GERRARD,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                       District Court for the District of New Jersey
                        (Related to D. N.J. Civ. No. 04-cv-06056)
                      _____________________________________

                      Submitted Under Rule 21, Fed. R. App. P.
                                    March 10, 2006
           Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                                     (Filed: May 19, 2006)
                                   __________________

                                       OPINION
                               _______________________

PER CURIAM

              Petitioner Thomas Gerrard asks this Court for a writ of mandamus to direct

the United States District Court for the District of New Jersey to take action on his

petition under 28 U.S.C. § 2254. On April 11, 2006, the District Court entered an order

directing the Respondents to file an answer to Gerrard’s petition. Accordingly, we will

deny the request as moot.